Citation Nr: 1212719	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.  He died in October 2008.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  The case was then transferred to the RO in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.

The Veteran died in October 2008, and according to the death certificate, the immediate cause of his death was esophageal cancer and liver metastasis.  No other conditions were identified as leading to the immediate cause of death.  At that time of his death, service connection was not in effect for left renal calcuni.  

To establish service connection for cause of death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The appellant has advanced the argument that the Veteran's cancer was caused by exposure to contaminated drinking water at Camp Lejeune.  
The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.  

The Director also noted in Training Letter 10-03 that the National Research Council of the National Academies of Science released a report in June 2009, which found that scientific evidence for any health problems from past water contamination is limited.  The evidence for the amounts, types, and locations of contamination were not well recorded at the time and cannot now be extrapolated.  Therefore, conclusive proof of harmful health effects is unlikely to be resolved with any further studies.  As such, the Director indicated that disability claims based on exposure to contaminated water at Camp Lejeune must be handled on a case-by-case basis.  It was noted that actual service at the installation during the timeframe of water contamination must be established.  Recent VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.  In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.   The RO has developed the claim as directed; however the Board also notes that during the course of this appeal, the appellant has argued, in the alternative, that the Veteran's esophageal cancer was caused by his exposure to herbicide agents (Agent Orange) during his Vietnam service.  The RO has not fully addressed this contention.  

Although esophageal cancer is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Despite the appellant's assertions, there is no medical opinion of record which addresses whether a medical nexus exists between the Veteran's esophageal cancer and his presumed in-service exposure to herbicides.  This is a question, which requires a medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, because the Veteran's claim for burial benefits is inextricably intertwined with the pending service connection claim for cause of death, it is appropriate to defer consideration of this claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the burial benefits issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the claims file.  Thereafter determine if the Veteran served in Vietnam during the Vietnam era.  

2.  If service in Vietnam during the appropriate time frame is confirmed, arrange for the claims folder to be reviewed by an appropriate VA clinician to provide a medical opinion in this case.  The clinician should review the claims file and should note such in the opinion.  

Based on a review of historical records and generally accepted medical principles, the clinician should provide an opinion as to whether it is at least as likely as not, i.e., at least a 50/50 degree of probability or greater, that the Veteran's esophageal cancer is causally related to exposure to herbicides (including Agent Orange) in service.  

If an opinion cannot be provided without resorting to mere speculation, the VA clinician is asked to clarify whether the opinion cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claims remaining on appeal-entitlement to service connection for cause of death and entitlement to burial benefits.  If either benefit remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


